10-1121-cr
United States v. Kaur



                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS
GOVERNED BY THIS COURT’S LOCAL RULE 32.1.1 AND FEDERAL RULE OF
APPELLATE PROCEDURE 32.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR
AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY
CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT
REPRESENTED BY COUNSEL.

        At a stated Term of the United States Court of Appeals for the Second Circuit, held at the
Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York,
on the 18th day of May, two thousand and eleven.


Present:           RALPH K. WINTER,
                   ROSEMARY S. POOLER,
                   BARRINGTON D. PARKER,
                        Circuit Judges.

_____________________________________________________

UNITED STATES OF AMERICA,

                              Appellee,

                   -v.-                                     10-1121-cr

RUPINDER KAUR,

                              Defendant-Appellant.


For Appellee:                 Karin Orenstein, Emily Berger (on the brief), Assistant United
                              States Attorneys, Of Counsel, for Loretta E. Lynch, United States
                              Attorney, Eastern District of New York, Brooklyn, NY.

For Appellant:                Bruno C. Bier, New York, NY.
Appeal from the United States District Court for the Eastern District of New York (Matsumoto,
J.).

ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED, AND
DECREED that the judgment of said district court be and hereby is AFFIRMED.

        Rupinder Kaur appeals from her conviction by a jury of misappropriation of postal funds,
18 U.S.C. § 1711, and making false entries and reports of moneys, 18 U.S.C. § 2073. Kaur
principally argues that the Government violated Federal Rule of Criminal Procedure 16(a)(1)(E)
by failing to adequately disclose a video clip about which the Government elicited testimony
during redirect examination of one of its witnesses. Kaur requests a new trial or a judgment of
acquittal on account of the Government’s alleged violation of Rule 16 of the Federal Criminal
Rules of Procedure. We assume the parties’ familiarity with the underlying facts, procedural
history, and issues presented on appeal.

        Rule 33(a) of the Federal Rules of Criminal Procedure provides that a trial court “may
vacate any judgment and grant a new trial if the interest of justice so requires.” “The test is
whether ‘it would be a manifest injustice to let the guilty verdict stand.’” United States v.
Guang, 511 F.3d 110, 119 (2d Cir. 2007) (quoting United States v. Sanchez, 969 F.2d 1409, 1414
(2d Cir. 1992)). A new criminal trial is proper if there is “‘a real concern that an innocent person
may have been convicted.’” United States v. Parkes, 497 F.3d 220, 232 (2d Cir. 2007) (quoting
United States v. Ferguson, 246 F.3d 129, 134 (2d Cir. 2001)). This Court reviews a denial of a
Rule 33 motion for abuse of discretion. Id.

        “We will not disturb [a] conviction if, viewing the evidence in the light most favorable to
the government, ‘any rational trier of fact could have found the essential elements of the crime
beyond a reasonable doubt.’” United States v. Greer, 631 F.3d 608, 613 (2d Cir. 2011) (quoting
United States v. Xiao Qin Zhou, 428 F.3d 361, 370 (2d Cir. 2005)). This Court reviews de novo
a denial of a motion for judgment of acquittal under Rule 29 of the Federal Rules of Criminal
Procedure. Id.

       In light of these principles, and after an exhaustive review of the record, we conclude for
substantially the same reasons articulated by the district court that the district court properly
denied Kaur’s motion for a new trial and motion for a judgment of acquittal because the
Government did not violate Rule 16 of the Federal Criminal Rules of Procedure.

       We have considered all of Kaur’s remaining arguments and find them to be without
merit. For the foregoing reasons, the district court’s judgment is AFFIRMED.


                                                      FOR THE COURT:
                                                      Catherine O’Hagan Wolfe, Clerk




                                                -2-